Holmes, J.
This is an appeal from a decree of the Chancery Court of Forrest County adjudging the appellant to be guilty of contempt of court on a charge that he violated an injunction theretofore issued by the court enjoining him, his partners, servants, agents, employees, assigns, grantees, lessees, associates, and all other persons in privity with him, from unlawfully possessing, storing, keeping, selling, or giving away intoxicating liquors on premises known as Hilltop Service Station, and enjoining him from operating or using said premises as a place where intoxicating liquors are kept, possessed, sold, or given away in violation of the laws of the State. He was fined $1500 and sentenced to imprisonment for six months. He offered no proof in his own behalf. His sole contention is that the State’s proof is insufficient to establish his guilt beyond a reasonable doubt.
*518It will serve no good purpose to relate the evidence in detail.  It is sufficient to say that the proof, in our opinion, amply supports the learned chancellor’s finding of guilt beyond a reasonable doubt. The decree of the court below is therefore affirmed.
Affirmed.
Roberds, P.J., and Hall, Lee, and Ethridge, JJ., concur.